Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00482-CV

                        CRVI RIVERWALK HOSPITALITY, LLC,
                                    Appellant

                                               v.

                       425 SOLEDAD, LTD. and 425 Loneliness, Ltd.,
                                     Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-20826
                       Honorable Mary Lou Alvarez, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we REVERSE the June 29, 2020 final
judgment for appellee 425 Loneliness, Ltd. on its declaratory judgment claim, the trial court’s
ordering appellant CRVI Riverwalk Hospitality, LLC take nothing on its declaratory judgment
claim, and its order that appellant CRVI Riverwalk Hospitality, LLC comply with the terms of the
Parking Agreement. We RENDER judgment for appellant CRVI Riverwalk Hospitality, LLC on
its declaratory judgment claim and declare the Parking Agreement is void as to appellant CRVI
Riverwalk Hospitality, LLC.

        We REVERSE the trial court’s judgment for 425 Loneliness in the amount of $364,296.96
in attorney’s fees and other conditional appellate attorney’s fees and REMAND the case to the
trial court to reconsider what award of attorney’s fees, if any, are appropriate.

       The final judgment is otherwise AFFIRMED.

       SIGNED August 10, 2022.

                                                _____________________________
                                                Luz Elena D. Chapa, Justice